DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2021 has been entered.

Status of the Claims
Claims 21, 27, 29-31, 34, 36 have been amended.  Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27, 30-33, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al. (US 2013/0332660) in view of Breau et al. (US 2007 /0130228) and in further view of Bixby et al. (US 2005/0065986).

Regarding claim 21, Talagala teaches a method, comprising: 
performing, by a snapshot coordinator for a 
determining to create a snapshot of data stored by a storage subsystem of the 
causing the access nodes to pause issuing the client writes to the data in the storage subsystem to establish a consistent snapshot point for the snapshot ([0129]); 
causing the access nodes to resume issuing the client writes to the data in the storage subsystem, wherein the client writes are issued as copy- on-write requests ([0129], [0165]); 
during the issuing of the client writes as copy-on-write requests, causing the snapshot of the data to be generated as of the consistent snapshot point ([0135], [0165], [0186]); and 
subsequent to a determination that the snapshot is completed, causing the access nodes to stop issuing further client writes to the data in the storage subsystem as copy-on-write requests ([0131]-[0132], [0135], [0192])(see NOTE).

Talagala teaches a storage system, as shown in F1A, accessible by plurality of clients.  The storage system comprise a plurality of storage resources, configured to store data within logical storage units that are formed by logically combining a plurality of physical storage units, which may allow the storage controller to support many different virtual storage unit sizes and/or granularities ([0035]).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Talagala to include distributed storage as disclosed by Bixby.  Doing so would allow for various network configurations.

NOTE Talagala teaches “during a persistent checkpoint operation, the checkpoint module may perform a copy-on write operation in response to a write requests” [0129].  Talagala further teaches “notify a client of completion of a checkpoint request by returning execution control to the client … by sending an interrupt to the client” [0192].  Since during the snapshots creation client request are copy-on write, than it is reasonable to conclude that “interrupt to the client” stops further client writes to the data in the storage subsystem as copy-on-write requests.
However, if Talagala does not explicitly teach subsequent to a determination that the snapshot is completed, causing the access nodes to stop issuing further client writes to the data in the storage subsystem as copy-on-write requests, Breau discloses –
subsequent to a determination that the snapshot is completed ([0030], [0034]), causing the access nodes to stop issuing further client writes to the data in the storage subsystem as copy-on-write requests ([0022], [0030], [0033]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Talagala to stop further client writes as copy-on-write requests disclosed by Breau.  Doing so would minimize COW activity during the backup process and check for file system consistency (Breau [0022]).

Claims 30 and 36 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 22 and 37, Talagala as modified teaches the method and the media, wherein: 
the establishing of the consistent snapshot point is performed as part of a transition to a new snapshot epoch (Bixby [0192]-[0197]); 
individual blocks in the data are tagged with respective epoch indicators (Bixby [0192]-[0197]) that correspond to a last snapshot epoch when the individual blocks were last written (Bixby [0152], [0156], [0159]-[0160] see most recent version, [0168]);
the copy-on-write requests cause the storage subsystem to preserve a state of the individual blocks in the last snapshot epoch (Bixby [0153], [0156]); and 
the snapshot is generated based at least in part on the epoch indicators of the individual blocks (Bixby [0148], [0158], [0170], [0172]-[0173]).

NOTE Mahajan et al. (US 8,990,164) likewise discloses “the copy-on-write requests cause the storage subsystem to preserve a state of the individual blocks in the last snapshot epoch” (C7L1-16, C8L6-20) and further obviates the teachings of Talagala as modified.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Talagala to include e copy-on-write requests cause the storage subsystem to preserve a state of the individual blocks in the last snapshot epoch as disclosed by Mahajan.  Doing so would improve systems and methods for performing incremental backups (Mahajan C1L29-30).

Regarding claims 23, 33 and 39, Talagala as modified teaches the method, the system and the media, wherein the establishing of the consistent snapshot point for the snapshot comprises 
sending a prepare message to individual ones of the access nodes directing the access nodes to perform a snapshot epoch transition for the data (Bixby [0187]); and 
upon receiving a response message to the prepare message from individual ones of the access nodes (Bixby [0187]), sending a commit message to individual ones of the access nodes directing the access nodes to commit the snapshot epoch transition (Bixby [0100], [0187]).

Regarding claims 24 and 40, Talagala as modified teaches the method and the media, further comprising performing, by the snapshot coordinator: 
determining that a generation of another snapshot has failed (Bixby [0105], [0189]); and restarting another two-phase commit process (Bixby [0146]) with the access nodes to establish another consistent snapshot point for the other snapshot (Bixby [0100], [0117]).

Regarding claim 27 and 31, Talagala as modified teaches the method and the system, wherein the distributed storage service implements a file system, and the access nodes are configured to issue writes to data and metadata blocks of the file system (Bixby F12:114, 118, [0015]).

Regarding claim 38, Talagala as modified teaches the one or more non-transitory computer-readable storage media of claim 37, wherein the program instructions when executed on or across one or more processors cause the snapshot coordinator to: cause the access nodes to transition snapshot epochs periodically according to a schedule, wherein the schedule is specified via a user interface of the distributed storage service (Bixby F33:304 [0095]).

Claims 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al. as modified and in further view of Kim et al. (2018/0246928).

Regarding claims 25 and 34, Talagala as modified teaches the method and the system, further comprising starting, by individual ones of the access nodes, a wait 

Talagala as modified does not explicitly teach, however Kim discloses starting, by individual ones of the access nodes, a timer that limits the two-phase commit process ([0084]), wherein expiration of the timer without a commit message ([0092]) causes the access nodes to resume issuing writes to the data in the storage subsystem ([0087]-[0088], [0117], [0140]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Talagala as modified to include a timer as disclosed by Kim.  Doing so would provide an efficient use of the system resources and a functionality to efficiently support continuous operations (Kim [0024], [0064]).

Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talagala as modified and in further view of Matsumoto et al. (US 2013/0110790) or Kitamura et al. (US 2007/0022259).

Regarding claims 26 and 35, Talagala as modified teaches the method and the system, further comprising reading, by individual ones of the access nodes, 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Talagala as modified to include a superblock as disclosed by Matsumoto.  Doing so would provide an information regarding a system (Matsumoto [0136]).
NOTE in analogous art Kitamura likewise discloses a superblock in [0050].   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Talagala as modified to include a superblock as disclosed by Kitamura.  Doing so would provide a master record for storing information.

Claims 28-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al. as modified and in further view of Sawdon et al. (US 2003/0159007).

Regarding claims 28 and 32, Talagala as modified teaches the method and the system, further comprising: 
storing, by the storage subsystem, an inode for the file system, wherein the superblock includes an epoch number corresponding to a current snapshot epoch of the file system (Bixby [0159]-[0161], [0163]); 
reading, by an access node and upon being assigned to the file system, the inode to determine the epoch number (Bixby [0168], [0173], [0198]-[0199]); and 
writing, by the access node, the epoch number to one or more file system blocks modified during the current snapshot epoch (Bixby [0165], [0169]).


It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Talagala as modified to include a superblock as disclosed by Sawdon.  Doing so would provide an overall information about the file structure and information necessary for locating inodes and allocation maps (Sawdon [0053], [0059]).

Regarding claim 29, Talagala as modified teaches the method of claim 28, further comprising: 
reading, by the access node, the superblock (Matsumoto [0074], [0059], [0104]) to determine a write mode for the file system indicating whether writes are to be issued as copy-on-write requests (Bixby [0095]); and issuing, by the access node, writes to the file system according to the write mode (Bixby [0095]).

Response to Arguments
Applicant's arguments filed 10/26/2021, in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	January 18, 2022